Case 3:17-cv-01111-JPG-SCW Document 36 Filed 10/26/18 Page 1 of 16 Page ID #164



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


  SAMUEL APPLEWHITE, #R01468,                    )
                                                 )
                       Plaintiff,                )
                                                 )
  vs.                                            )   Case No. 17-cv-1111-JPG-SCW
                                                 )
  BOBBY BLUM and                                 )
  WEXFORD HEALTH SOURCES, INC.,                  )
                                                 )
                       Defendants.               )

                           REPORT AND RECOMMENDATION

  WILLIAMS, Magistrate Judge:

                                       INTRODUCTION

         Pro se Plaintiff Samuel Applewhite brought this cause of action on October 17,

  2017, alleging violations of his constitutional rights pursuant to 42 U.S.C. § 1983 while he

  was an inmate at Pinckneyville Correctional Center (“Pinckneyville”). At threshold

  review, pursuant to 28 U.S.C. § 1915A, the Court found that Plaintiff was allowed to

  proceed with his claims against Defendants Bobby Blum and Wexford Health Sources,

  Inc. (“Wexford”), whom Plaintiff alleges violated his Eighth Amendment rights by

  refusing to renew, and later delaying, Plaintiff’s pain medication, and refusing to

  provide an ultrasound test to evaluate and diagnose the cause of Plaintiff’s testicular

  pain, respectively. (Doc. 9, pp. 3–4).

         On March 30, 2018, Defendants Blum and Wexford filed their Motion for

  Summary Judgment on the grounds that Plaintiff failed to exhaust his administrative

  remedies prior to filing suit. (Docs. 31, 32). Defendants’ stated grounds for seeking
Case 3:17-cv-01111-JPG-SCW Document 36 Filed 10/26/18 Page 2 of 16 Page ID #165



  summary judgment are that the only grievance that Plaintiff filed relating to his Eighth

  Amendment claims was not appealed to the ARB. (Doc. 32, p. 6). Plaintiff filed his

  Response on April 9, 2018. (Doc. 34). In his response, Plaintiff concedes that he did

  not appeal his grievance to the ARB, but argues that his administrative remedies were

  effectively exhausted after Pinckneyville’s Chief Administrative Officer (“CAO”)

  determined that Plaintiff’s grievance, which was submitted as an emergency grievance,

  did not constitute an emergency. (Doc. 34, p. 1). Because the undersigned concluded

  that the parties’ filings do not implicate a genuine issue of material fact, no evidentiary

  hearing pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008) was necessary, and

  Defendants’ motion is now ripe for disposition. For the reasons stated below, the

  undersigned RECOMMENDS the Court GRANT Defendants Blum and Wexford’s

  Motion for Summary Judgment.

                                           FACTS

         Plaintiff filed his Complaint on October 17, 2017. (Doc. 1). Pursuant to the

  Court’s threshold order, Plaintiff’s Complaint contained two counts that survived

  review pursuant to 28 U.S.C. § 1915A. First, Plaintiff alleges that Defendant Blum was

  deliberately indifferent to his serious medical needs by failing to renew Plaintiff’s pain

  medication in August 2017, and later delaying Plaintiff’s receiving pain medication in

  October 2017.     (Doc. 9, pp. 4–5).      Second, Plaintiff alleges that Wexford was

  deliberately indifferent to his serious medical needs by refusing to provide an

  ultrasound test to evaluate and diagnose the cause of Plaintiff’s testicular pain—Plaintiff

                                         Page 2 of 16
Case 3:17-cv-01111-JPG-SCW Document 36 Filed 10/26/18 Page 3 of 16 Page ID #166



  specifically alleges that Wexford’s refusal was the direct result of an official policy

  espoused by Wexford. (Id.).

         In his Complaint, Plaintiff alleges that he has suffered from testicular cysts since

  at least 2015, and that these cysts cause him pain. (Id. at p. 2). Plaintiff also alleges that

  he had been prescribed pain medication in the past. (Id.). Plaintiff alleges that on

  August 30, 2017, Defendant Blum, a nurse practitioner, examined Plaintiff and

  confirmed that he had two cysts on each of his testicles.           Plaintiff requested that

  Defendant Blum renew his pain medication prescription, but Defendant Blum refused to

  do so because Blum “knew” Plaintiff was “not in pain.” (Id.). However, at this time

  Defendant Blum told Plaintiff that he would seek approval for Plaintiff to have an

  ultrasound test to evaluate Plaintiff’s cysts. (Id. at pp. 2–3).

         On September 21, 2017, Wexford refused to approve the referral for an ultrasound

  test. (Id. at p. 3). Plaintiff saw Defendant Blum again on October 5, 2017, telling

  Defendant Blum that his testicular pain was so bad he could barely walk.                 (Id.).

  Defendant Blum prescribed Plaintiff with ibuprofen, but Plaintiff did not receive the

  medication until the next day, and Defendant Blum did not order any refills of the

  ibuprofen. (Id.).

         Plaintiff filed an emergency grievance relating to his testicular cysts and pain on

  September 2, 2017.      (Doc. 34, p. 4).     Plaintiff’s grievance was directed towards

  Pinckneyville’s CAO, who received Plaintiff’s grievance on September 8, 2017, and

  agreed that Plaintiff’s grievance was to undergo expedited review as an emergency.

                                           Page 3 of 16
Case 3:17-cv-01111-JPG-SCW Document 36 Filed 10/26/18 Page 4 of 16 Page ID #167



  (Id.). Plaintiff’s emergency grievance was reviewed and substantively responded to by

  a grievance officer on September 27, 2017—this officer, a nonparty to Plaintiff’s suit,

  recommended that Plaintiff’s grievance be denied. (Id. at p. 3). The CAO concurred

  with the officer’s recommendation on September 29, 2017, at which time Plaintiff’s

  grievance was returned as denied. (Id. at pp. 1, 3).

        Plaintiff did not appeal the CAO’s substantive response to the Administrative

  Review Board (“ARB”).       (Doc. 1, p. 4; Doc. 34, p. 1).   Instead, Plaintiff filed his

  Complaint on October 17, 2017.      (Doc. 1).   Plaintiff argues that his administrative

  remedies were exhausted on September 29, 2017, the date that he received the CAO’s

  substantive response denying his emergency grievance, and that he is neither required

  to appeal the CAO’s denial of the grievance to the ARB, nor resubmit his grievance

  through normal channels in order to exhaust his administrative remedies. (Doc. 34, p.

  1).

                                     LEGAL STANDARDS

        1. Summary Judgment Standard

        Summary judgment is appropriate only if the admissible evidence considered as a

  whole shows there is no genuine issue as to any material fact and the movant is entitled

  to judgment as a matter of law. Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105

  (7th Cir. 2014) (citing Fed.R.Civ.P. 56(a)). The party seeking summary judgment bears

  the initial burden of demonstrating – based on the pleadings, affidavits and/or

  information obtained via discovery – the lack of any genuine issue of material fact.

                                         Page 4 of 16
Case 3:17-cv-01111-JPG-SCW Document 36 Filed 10/26/18 Page 5 of 16 Page ID #168



  Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A genuine issue of material fact

  remains “if the evidence is such that a reasonable jury could return a verdict for the

  nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Accord

  Bunn v. Khoury Enterpr. Inc., 753 F.3d 676 (7th Cir. 2014).

         In assessing a summary judgment motion, the district court normally views the

  facts in the light most favorable to, and draws all reasonable inferences in favor of, the

  nonmoving party. Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012); Righi v.

  SMC Corp. , 632 F.3d 404, 408 (7th Cir. 2011); Delapaz v. Richardson, 634 F.3d 895, 899

  (7th Cir. 2011). As the Seventh Circuit has explained, as required by Rule 56(a), “we set

  forth the facts by examining the evidence in the light reasonably most favorable to the

  non-moving party, giving [him] the benefit of reasonable, favorable inferences and

  resolving conflicts in the evidence in [his] favor.” Spaine v. Community Contacts, Inc.,

  756 F.3d 542 (7th Cir. 2014).

         A Motion for Summary Judgment based upon failure to exhaust administrative

  remedies, however, typically requires a hearing to determine any contested issues

  regarding exhaustion, and a judge may make limited findings of fact at that time.

  Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008). The case may proceed on the merits

  only after any contested issue of exhaustion is resolved. Pavey, 544 F.3d at 742. While

  generally, the Court’s role on summary judgment is not to evaluate the weight of the

  evidence, judge witness credibility, or determine the truth of the matter, but to

  determine whether a general issue of triable fact exists, a different standard applies to

                                         Page 5 of 16
Case 3:17-cv-01111-JPG-SCW Document 36 Filed 10/26/18 Page 6 of 16 Page ID #169



  summary judgment on the issue of exhaustion.           Nat’l Athletic Sportwear Inc. v.

  Westfield Ins. Co., 528 F.3d 508, 512 (7th Cir. 2008). In Pavey, the Seventh Circuit held

  that “debatable factual issues relating to the defense of failure to exhaust administrative

  remedies” are not required to be decided by a jury but are to be determined by the judge.

  Pavey, 544 F.3d at 740-41.        However, in this instance, the undersigned found no

  debatable factual issues, and no evidentiary hearing was held.

         2. PLRA’s Exhaustion Requirement

         The affirmative defense of failure to exhaust depends on whether a plaintiff has

  fulfilled the PLRA’s exhaustion requirement, which in turn depends on the prison

  grievance procedures set forth by the Illinois Department of Corrections. See Jones v.

  Bock, 549 U.S. 199, 218 (2007).

         The PLRA provides that “no action shall be brought [under federal law] with

  respect to prison conditions…by a prisoner…until such administrative remedies as are

  available are exhausted.”    42 U.S.C. § 1997e(a).     Under the PLRA, exhaustion of

  administrative remedies is mandatory, and unexhausted claims cannot be brought in

  court. Jones, 549 U.S. at 211. The case may proceed on the merits only after any

  contested issue of exhaustion is resolved by the court. Pavey, 544 F.3d at 742.

         The Seventh Circuit takes a strict compliance approach to exhaustion; requiring

  inmates follow all grievance rules established by the correctional authority. Dole v.

  Chandler, 438 F.3d 804, 809 (7th Cir. 2006). A prisoner must therefore “file complaints

  and appeals in the place, and at the time, the prison’s rules require.”           Pozo v.

                                          Page 6 of 16
Case 3:17-cv-01111-JPG-SCW Document 36 Filed 10/26/18 Page 7 of 16 Page ID #170



  McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). But the PLRA’s plain language makes

  clear that an inmate is required to exhaust only those administrative remedies that are

  available to him.    42 U.S.C. § 1997e(a).     If the prisoner fails to follow the proper

  procedure, however, the grievance will not be considered exhausted. Pavey v. Conley,

  663 F.3d 899, 903 (7th Cir. 2011). The purpose of exhaustion is to give prison officials an

  opportunity to address the inmate’s claims internally, prior to federal litigation. Kaba

  v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

         Additionally, exhaustion is a precondition to filing suit; a prisoner may not file

  suit in anticipation that his administrative remedies will soon become exhausted. Ford

  v. Johnson, 362 F.3d 395, 398 (7th Cir. 2004). Rather, a prisoner must wait to bring a suit

  until after he completes the exhaustion process.          Perez v. Wisconsin Dept. of

  Corrections, 182 F.3d 532, 535 (7th Cir. 1999) (citing 42 U.S.C. § 1997e(a)). A suit that is

  filed prior to the exhaustion of remedies must be dismissed, even if a plaintiff’s

  administrative remedies become exhausted during the pendency of the suit. Id.

         However, “[g]rievances are intended to give prison administrators an

  opportunity to address a shortcoming, not to put individual defendants on notice of a

  lawsuit.” Glick v. Walker, 385 Fed. App’x 579, 582 (7th Cir. 2010). A prisoner’s failure

  to “specifically name defendants” in his or her grievance is not fatal to exhaustion so

  long as the “grievance serve[s] its function by providing prison officials a fair

  opportunity to address his [or her] complaint.” Maddox v. Love, 655 F.3d 709, 722 (7th

  Cir. 2013).

                                           Page 7 of 16
Case 3:17-cv-01111-JPG-SCW Document 36 Filed 10/26/18 Page 8 of 16 Page ID #171



         3. Exhaustion Requirement under Illinois Law

         IDOC’s process for exhausting administrative remedies is laid out in the Illinois

  Department of Corrections Grievance Procedures for Offenders. 20 Ill. Adm. Code §

  504.810.   Under the current grievance procedures, a prisoner may file a written

  grievance with the Grievance Officer within sixty (60) days of discovery of the dispute.

  Id.   The grievance should include “factual details regarding each aspect of the

  offender’s complaint, including what happened, when, where, and the name of each

  person who is the subject of or who is otherwise involved in the complaint…[or] as

  much descriptive information about the individual as possible.” Id. The grievance

  officer shall review the grievance and report findings and recommendations to the Chief

  Administrative Officer. 20 Ill. Adm. Code § 504.810(c). The prisoner will then have

  the opportunity to review the CAO’s response. 20 Ill. Adm. Code § 504.830(e). If the

  prisoner is unsatisfied with the institution’s resolution of the grievance, he may file an

  appeal to the Director through the Administrative Review Board within 30 days of the

  CAO’s decision. 20 Ill. Adm. Code § 504.850. The ARB is required to make a final

  determination of the grievance within six months after receiving it. Id. Completion of

  this process exhausts a prisoner’s administrative remedies.

         In emergencies, the Illinois Administrative Code also provides that a prisoner

  may request his grievance handled on an emergency basis by forwarding the grievance

  directly to the CAO. 20 Ill. Adm. Code § 504.840. The grievance may be handled on

  an emergency basis if the CAO determines that there exists a substantial risk of

                                         Page 8 of 16
Case 3:17-cv-01111-JPG-SCW Document 36 Filed 10/26/18 Page 9 of 16 Page ID #172



  imminent personal injury or other serious or irreparable harm to the offender. Id. The

  request to have a grievance handled on an emergency basis may also be appealed to the

  ARB.     20 Ill. Adm. Code § 504.850(a).       If the CAO has determined an inmate’s

  grievance to be of an emergency nature, the ARB is specifically required to expedite

  processing of the grievance. 20 Ill. Adm. Code § 504.850(f).

                                           ANALYSIS

          Having reviewed the parties’ pleadings and the evidence in the record, the

  dispositive issue in deciding Defendants’ Motion for Summary Judgment is as follows:

  were Plaintiff’s administrative remedies exhausted upon receiving the CAO’s response

  to his emergency grievance on September 29, 2017, or was Plaintiff required to appeal

  the CAO’s substantive decision to deny his emergency grievance to the ARB?

          The parties do not dispute the existence or contents of Plaintiff’s grievance or the

  CAO’s response. Nor does Plaintiff allege or argue that he did in fact appeal the

  grievance to the ARB after the CAO denied it. In light of the facts in the record, and the

  relevant precedent considered by the Court, the undersigned concludes that Plaintiff did

  not fully exhaust his administrative remedies as required by the PLRA prior to filing

  suit.

          The PLRA requires that a prisoner exhaust “administrative remedies as are

  available” prior to filing an action in federal court. 42 U.S.C. § 1997e(a). So long as the

  administrative authority (here, the ARB), has the ability to take some action in response

  to the prisoner’s complaint, an administrative remedy is still “available” under the

                                          Page 9 of 16
Case 3:17-cv-01111-JPG-SCW Document 36 Filed 10/26/18 Page 10 of 16 Page ID #173



  PLRA. Booth v. Churner, 532 U.S. 731 (2001); Dole v. Chandler, 438 F.3d 804, 808–09

  (7th Cir. 2006) (Citing Booth and stating that “this circuit has taken a strict compliance

  approach to exhaustion”); see also Larkin v. Galloway, 266 F.3d 718, 723 (7th Cir. 2001)

  (inmate must exhaust prison remedies if the administrative body (1) was empowered

  to consider the complaint and (2) could take some action in response to it).

        The Illinois Administrative Code (the “Code”) lays out the grievance and appeals

  process available to prisoners. A prisoner may file a grievance in the normal course, in

  which a grievance is submitted to a grievance officer, whose findings and

  recommendations are reviewed by the CAO, who renders a decision (and whose

  decision may then be appealed to the ARB). 20 Ill. Adm. Code §§ 504.830, 504.850(a).

        Alternatively, a prisoner may request that his or her grievance be reviewed on an

  emergency basis, which causes the grievance to be forwarded directly to the CAO for

  review, and can then be immediately appealed to the ARB for expedited review. 20 Ill.

  Adm. Code §§ 504.840, 504.850(a), 504.850(f). If the CAO agrees that the grievance

  should be handled on an emergency basis, he or she expedites the grievance proceeding

  and provides a response to the prisoner’s grievance. 20 Ill. Adm. Code § 504.840(b). If

  the prisoner still believes that the emergency grievance has not been satisfactorily

  resolved by the CAO, the prisoner can then appeal to the ARB. 20 Ill. Adm. Code §

  504.850(a). Importantly, the appeals process explicitly contemplates and applies to both

  emergency and non-emergency grievances, as evidenced by the Code’s specific

  requirement that the ARB expedite the processing of emergency grievances. 20 Ill.

                                        Page 10 of 16
Case 3:17-cv-01111-JPG-SCW Document 36 Filed 10/26/18 Page 11 of 16 Page ID #174



  Adm. Code § 504.850(f).

         In this case, the undersigned concludes that Plaintiff still had access to a remedy

  with an administrative authority with the ability and authority to take action in response

  to Plaintiff’s grievance—namely, Plaintiff should have filed a timely appeal of the CAO’s

  September 29, 2017 response to the ARB under 20 Ill. Adm. Code § 504.850(a). There is

  no dispute that the ARB could have taken some action, including modification or

  reversal of the CAO’s response, had Plaintiff actually filed an appeal. Because of this,

  Plaintiff still had “available” remedies under the Code and the PLRA that he needed to

  exhaust prior to filing suit. See Booth, 532 U.S. 731; Dole, 438 F.3d at 808–09; Larkin,

  266 F.3d at 723.   Plaintiff failed to do so, and therefore failed to fully exhaust his

  administrative remedies.

         In reaching its conclusion, the undersigned acknowledges the existence of

  Seventh Circuit precedent in which the appeals process was not required to be utilized

  prior to a prisoner’s remedies being exhausted—Thornton v. Snyder, 428 F.3d 690 (7th

  Cir. 2005) and Bentz v. Ghosh, 718 Fed. Appx. 413 (7th Cir. 2017). However, both of

  these cases are distinguishable.

         First, the Seventh Circuit in Thornton held that a prisoner who had filed an

  emergency grievance ultimately deemed a non-emergency by the CAO was not required

  to re-file the grievance as a non-emergency (and follow the “normal” three step

  non-emergency grievance process) in order to exhaust his administrative remedies. 428

  F.3d at 694.

                                        Page 11 of 16
Case 3:17-cv-01111-JPG-SCW Document 36 Filed 10/26/18 Page 12 of 16 Page ID #175



          However, Thornton is factually distinguishable from the case at bar. Here, the

  CAO agreed that Plaintiff’s grievance should have been handled as an emergency, and

  provided Plaintiff with a substantive response to his grievance.                          (Doc. 34, p. 3–5).

  Defendant is not arguing that Plaintiff needed to re-file his grievance as a

  non-emergency in order to exhaust 1—instead, Defendant points out that Plaintiff failed

  to appeal the CAO’s decision to the ARB, as required by 20 Ill. Adm. Code. § 504.850.

  (Doc. 32, p. 6). The Thornton court specifically declined to address the issue of whether

  the plaintiff was required to appeal the CAO’s decision that his grievance was not an

  emergency because the plaintiff’s requested relief was actually granted by the facility

  before the 30 day appeal period had passed. Thornton, 428 F.3d at 694 (“In any event,

  even if the non-emergency determination was a decision that should have been

  appealed, corrections officials [granted the plaintiff’s requested relief] before the

  thirty-day time for an inmate to appeal a warden’s determination had expired.”). The

  1 It is also noteworthy that the Thornton court rejected this argument (i.e., a prisoner whose emergency
  complaint is deemed a non-emergency must re-file their grievance in the ordinary course to exhaust)
  specifically because “[t]here [was] nothing in the current regulatory text . . . that requires an inmate to file a
  new grievance after learning only that it will not be considered on an emergency basis.” 428 F.3d at 694.
  Thornton was decided in 2005, at which time the Code did not have any such requirement. However, in
  April 2017, the Code was amended to add the following text to § 504.840:

          c)       If the Chief Administrative Officer determines that the grievance should not be
                   handled on an emergency basis, the offender shall be notified in writing that he or
                   she may resubmit the grievance as non-emergent, in accordance with the
                   standard grievance process.

  20 Ill. Adm. Code § 504.840(c).

  Thus, based on the change to the Code, there is at least an argument to be made that an inmate
  must in fact either re-file his grievance in the ordinary course if his emergency grievance is
  determined to not be an emergency, or appeal the CAO’s decision to the ARB. See, e.g., Smith v.
  Asselmeier, 3:17-cv-01237-JPG-DGW, 2018 WL 3533346, at **2–3 (S.D. Ill. July 23, 2018).
  However, the undersigned needs not address this issue given the facts in the record.
                                                    Page 12 of 16
Case 3:17-cv-01111-JPG-SCW Document 36 Filed 10/26/18 Page 13 of 16 Page ID #176



  undersigned concludes that Thornton, which only mentioned this issue in passing dicta,

  does not stand for the proposition that Plaintiff need not avail himself to the appeals

  process just because he merely submitted an emergency grievance.

            Second, the undersigned turns to Bentz v. Ghosh, a non-precedential, unpublished

  Seventh Circuit case decided in November 2017. 718 Fed. Appx. 413 (7th Cir. 2017). In

  Bentz, the plaintiff filed an emergency grievance relating to his tooth pain and other

  related issues. Id. at 417–18. The plaintiff’s grievance was deemed a non-emergency

  by the warden, which led the plaintiff to immediately file his lawsuit instead of filing a

  new grievance in the ordinary course, or appealing the warden’s decision to the ARB.

  Id. at 418. In an efficient, three sentence analysis, the Bentz court found that “[a]s a

  preliminary matter, Bentz . . . exhausted his administrative remedies” by filing his

  complaint after receiving the warden’s decision rejecting his emergency grievance, and,

  citing Thornton and the Code, 2 held that “Illinois rules do not require [the plaintiff] to

  appeal that decision to the [ARB].” Id.

            The undersigned believes the facts before the Court are distinguishable from

  Bentz, and even if not, the Court need not be bound by a non-precedential decision

  which would have the practical effect of ignoring most, if not all, of the Code’s appeals

  processes. Here, unlike Bentz, Pinckneyville’s CAO agreed that Plaintiff’s grievance

  should be handled on an emergency basis, and substantively responded to Plaintiff’s

  grievance. The Code lays out the process for a prisoner to appeal a CAO’s response to a


  2   As in Thornton, the Bentz court was also considering the pre-2017 version of the Code. See supra note 1.
                                                  Page 13 of 16
Case 3:17-cv-01111-JPG-SCW Document 36 Filed 10/26/18 Page 14 of 16 Page ID #177



  grievance to the ARB, 20 Ill. Adm. Code § 504.850(a)–(e), and specifically contemplates

  the ARB hearing and deciding emergency grievances on an expedited basis. 20 Ill.

  Adm. Code § 504.850(f). It strains reason to believe that an appeal to the ARB is not an

  available remedy as defined by the PLRA, the Supreme Court of the United States, and

  the Seventh Circuit’s precedential, published opinions. See Booth, 532 U.S. 731; Dole,

  438 F.3d at 808–09; Larkin, 266 F.3d at 723.

          Put simply, the current version of the Code presents at least two “available”

  remedies, as defined by the PLRA, either of which must be exhausted by prisoners

  whose emergency grievances are denied by the CAO: (1) the prisoner may re-file his or

  her grievance in the ordinary course, 20 Ill. Adm. Code § 504.840(c); or (2) the prisoner

  may appeal the CAO’s response 3 denying to the ARB. 20 Ill. Adm. Code § 504.850(a).

  If Bentz is treated as binding and correctly-decided precedent, it would read both the

  standard grievance process and the entire appeals process completely out of the Code.

  This would cause an untenable logistical situation in which a savvy prisoner litigant

  could simply file a frivolous emergency grievance, wait for the CAO to either deem the

  3 There is an argument to be made that the CAO’s decision to deem an emergency grievance as a
  non-emergency, while not substantively responding to the grievance, is not a “response” as defined by 20
  Ill. Adm. Code § 504.850(a), and therefore does not implicate the Code’s appeal provision. See, e.g.,
  Viverette v. Wexford Health Sources Inc., 17-cv-586-JPG-DGW, 2018 WL 3526501, at **3–4 (S.D. Ill. July
  23, 2018). However, if the intent of the Bentz decision was to create this distinction, the current version of
  the Code expressly provides another available remedy to be exhausted prior to filing suit—to re-file the
  grievance in the normal course. 20 Ill. Adm. Code § 504.840(c); see also supra note 1.

  Neither Bentz nor the case it cites, Thornton, were required to analyze this new language in the Code.
  Although undersigned still believes that Thornton is good law, and that the Code’s amendments, absent
  any sort of statement of intent by the Illinois Department of Corrections to create this
  “response”/”non-response” paradigm, may not be enough to invalidate Thornton, the undersigned cannot
  see a path to conclude that the Code’s entire appeal process is not an available remedy that must be
  exhausted by a prisoner prior to filing a lawsuit.
                                                   Page 14 of 16
Case 3:17-cv-01111-JPG-SCW Document 36 Filed 10/26/18 Page 15 of 16 Page ID #178



  grievance a non-emergency or deny the grievance on the merits, and then immediately

  file his or her lawsuit without having exhausted the available remedies of filing a

  non-emergency grievance in the ordinary course, or appealing the CAO’s response to

  the ARB.    See Smith, 2018 WL 3533346, at *3 (“If a prisoner could exhaust his

  administrative remedies by filing an emergency grievance instead of going through

  the standard protocols, then the entire regulatory structure would collapse.”).

         Thus, applying this analysis to the facts in the record, Plaintiff failed to exhaust

  his administrative remedies.      The CAO’s substantive response to his emergency

  grievance falls squarely within the available remedy of appealing said response to the

  ARB, an entity that unquestionably could have taken some action, including

  modification or reversal of the CAO’s response, had Plaintiff actually appealed to it.

  The undersigned agrees that neither the Code’s plain text nor the holding in Thornton

  required Plaintiff to resubmit his grievance in the ordinary course—however, Plaintiff

  did have to appeal to the ARB and receive its response prior to filing suit.

         Having concluded that Plaintiff did not appeal the CAO’s response to his

  emergency grievance to the ARB pursuant to 20 Ill. Adm. Code § 504.850(a), the

  undersigned RECOMMENDS that the Court FIND that Plaintiff did not properly

  exhaust his administrative remedies as to Defendants Blum and Wexford before filing

  his Complaint.

                            CONCLUSION AND RECOMMENDATION

         Accordingly, it is RECOMMENDED that the Court FIND that Plaintiff failed to

                                         Page 15 of 16
Case 3:17-cv-01111-JPG-SCW Document 36 Filed 10/26/18 Page 16 of 16 Page ID #179



  properly exhaust his administrative remedies prior to filing his Complaint, and GRANT

  Defendants Blum and Wexford’s Motion for Summary Judgment. (Docs. 31, 32).

        Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 73.1(b), the parties may object to

  any or all of the proposed dispositive findings in this Recommendation. The failure to

  file a timely objection may result in the waiver of the right to challenge this

  Recommendation before either the District Court or the Court of Appeals. See, e.g.,

  Snyder v. Nolen, 380 F.3d 279, 284 (7th Cir. 2004). Thus, Objections to this Report and

  Recommendation must be filed on or before November 14, 2018.

        IT IS SO ORDERED.
        DATED:     October 26, 2018
                                                        /s/ Stephen C. Williams
                                                        STEPHEN C. WILLIAMS
                                                        United States Magistrate Judge




                                       Page 16 of 16
